DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is in response to the amendment filed on July 29, 2021.
Claims 1, 5-6, 10-11, and 15-28 are currently pending. Claims 1 and 5-6 were withdrawn by Applicant’s election without traverse, and claims 2-4, 7-9 and 12-14 have been cancelled by Applicant. Claims 10-11 and 15-28 have been fully examined. 
Applicant states, on page 8 of the remarks under the summary of the interview, that “the examiner agreed that the claims, as amended and presented herein, appears to overcome the rejections…” The examiner respectfully disagrees and notes that even though the examiner provided some proposed amendments to overcome the 112 rejections, the present amendment was not provided at the interview agenda and therefore was not discussed during the interview.
With respect to the 101 rejection, the amendments fail to overcome the rejection. The claims are still directed to sending messages for a payment transfer request, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of a server, a first mobile device, a second 
With respect to the 112 rejections, the amendment raise new issues. For example, the amended claim 15 recites “receiving, by a server, a first request from a first mobile device of a first user to transmit a group electronic message to a recipient mobile device” and “receiving, by the server, a second request from the second mobile device of the second user to revise the group electronic message…” and “transmitting, by the server, the group electronic message to a second mobile device of a second user” However, the Specification is silent to a server receiving a request to transmit a group message. The Specification is also silent to a second mobile device sending a request to a server to revise an electronic message. In addition, the Specification is silent to transmitting a group electronic message to a second mobile device. Therefore, the new language constitutes new matter.
With respect to the 103 rejections, the amendments and remarks were fully considered, but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 10-11 and 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 10-11, 15-20 and 25 are directed to a method (process), claims 21-24 and 26-28 are directed to a system (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 10-11, 15-28 are directed to the abstract idea of sending messages for a payment transfer request, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to sending messages for a payment transfer request. Specifically, the claims are directed to receiving a first request for sending a first payment transfer message, receiving a second request for sending a second payment transfer message, sending a group payment transfer message that contains the first and second messages, generating a token, and processing payment based on the token verification, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for sending messages for a payment transfer request. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a server, a first mobile device, a second mobile device, a recipient mobile device, a graphical user interface, a graphical indicator, and a media element, merely use a computer as a tool to perform the abstract idea. Specifically, receiving a first request for sending a first payment transfer message, receiving a second request for sending a second payment transfer message, sending a group payment transfer message that contains the first and second messages, generating a token, and processing payment based on the token verification. The use of a server, a first mobile device, a second mobile device, a recipient mobile device, a graphical user interface, a graphical indicator, and a media element, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 10-11 and 15-28 only involve the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims 15 and 21 involve receiving a first request for sending a first payment transfer message, receiving a second request for sending a second payment transfer message, sending a group payment transfer message that contains the first and second messages, generating a token, and processing payment based on the token verification. This only uses a computer system (e.g., a server, a first mobile device, a second mobile device, a recipient mobile device, a graphical user interface, a graphical indicator, and a media element) to automate or implement the abstract idea of sending messages for a payment transfer request. Dependent claims 10-11 and 16-19, 22-25 and 27-28 describe the payment request message content. Dependent claims 20 and 26 describe sending a return message. These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of sending messages for a payment transfer request, including receiving a first request for sending a first payment transfer message, receiving a second request for sending a second payment transfer message, sending a group payment transfer message that contains the first and second messages, generating a token, and processing payment based on the token verification. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a server, a mobile device, etc. as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 15-28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 15 and 21, the amended claim recites “receiving, by a server, a first request from a first mobile device of a first user to transmit a group electronic message to a recipient mobile device” and “receiving, by the server, a second request from the second mobile device of the second user to revise the group electronic message…” and “transmitting, by the server, the group electronic message to a second mobile device of a second user”
However, the Specification is silent to a server receiving a request to transmit a group message. The Specification is also silent to a second mobile device sending a request to a server to revise an electronic message. In addition, the Specification is silent to transmitting a group electronic message to a second mobile device. (Note: the second mobile device in the claim is a second sender and not a recipient device.)
According to the Specification (PGPub [0127]): 
…a first sender user may use a gift transfer application on a first sender mobile device to generate a first request for transmission of a first gift message to a recipient user. The first gift message may include a first gift payment, first media elements, and information associated with first tasks…
 
…a second sender user may use a gift transfer application on a second sender mobile device to generate a second request for transmission of a second gift message to the recipient user. The second gift message may include a second gift payment, second media elements, and information associated with second tasks. A second task may include visiting a first location. The second sender mobile device may transmit the second request to the gift processing server. The gift processing server may group the first request and the second request to generate a group gift message. During the generation of the group gift message, the gift processing server may generate a unique transaction token associated with both the first gift payment and the second gift payment for the recipient user. The gift processing server may include content of the first request, the second 


Therefore the claim language lacks support in the Specification, and the new language constitutes new matter. 
For the purpose of examination, the claim recitations are interpreted as follows:
“receiving, by a server, a first request from a first mobile device of a first user to transmit an electronic message to a recipient mobile device”
“receiving, by the server, a second request from the second mobile device of the second user to to transmit an electronic message…” 
“transmitting, by the server, a group electronic message to a recipient mobile device”
Dependent claims 10-11, 16-20 and 22-28 are also rejected for being directed to the limitations of the rejected claims 15 and 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 15, and 21 the amended claim recites “generating, by the server, a unique transaction token…” and “transmitting, by the server, the unique transaction token to a payment processing server…” The claim further recites “transmitting the unique transaction token from the recipient mobile device to the payment processing server…” However, it is not clear how the recipient mobile device accesses the unique token because according to the claim recitation the unique token is generated by the server and transmitted to the payment server. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 21 the claim is directed to a system that comprises a server. However, the amended claim also recites “…transmitting the unique transaction token from the recipient mobile device to the payment processing server…” This makes the scope of the claim unclear because it is not clear whether the recipient mobile device is a component of the claimed system or not. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 10-11, 16-20 and 22-28 are also rejected for being directed to the limitations of the rejected claims 15 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11, 15-17, 21-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haldar (US Patent No. 8,244,810), in view of Heath (US Patent Publication No. 2014/0006129), further in view of Nagasundaram et al. (US Patent Publication No. 2015/0112870)
With respect to claims 15 and 21, Haldar teaches:
receiving, by a server, a first request from a first mobile device of a first user to transmit an electronic message to a recipient mobile device, (Col. 2 ll. 15-63)
receiving, by the server, a second request from the second mobile device of the second user to revise the group electronic message,  (FIG. 5, Col. 5 l. 57-Col. 6 l. 14)
transmitting, by the server, a group electronic message to the recipient mobile device; (Col. 2 ll. 15-63, Col. 3 ll. 42-61, Col. 6 ll. 15-67)
transmitting, by the server, the revised electronic message to the recipient mobile device, (Col. 2 ll. 15-63, Col. 3 ll. 42-61, Col. 6 ll. 15-67)

	Haldar does not explicitly teach:
the electronic message comprising at least a first payment transfer request, the first payment transfer request comprising a first payment amount, a first media element, and a first payment criterion;
the revised electronic message further comprising at least a second payment transfer request, the second payment transfer request comprising a second payment amount, a second media element, and a second payment criterion;
generating, by the server, a unique transaction token associated with the first and second payment amounts; 
transmitting, by the server, the unique transaction token to a payment processing server as a first unique transaction token; 
wherein the revised group electronic message displays a graphical indicator for the first payment criterion and the second payment criterion,
upon the recipient user completing the first payment criterion and the second payment criterion, transmitting the unique transaction token from the recipient mobile device to the payment processing server as a second unique transaction token; and 
upon authenticating the second unique transaction token by successfully matching the first unique transaction token and the second unique transaction token, instructing the payment processing server to transmit a payment of the first and second payment amounts to an account of the recipient user.

the electronic message comprising at least a first payment transfer request, the first payment transfer request comprising a first payment amount, a first media element, and a first payment criterion; (payment based on location, registration, download, etc. as criteria [0107], [0125]-[0128], [0134], [0150], [0566], claims 1, 19)
the revised electronic message further comprising at least a second payment transfer request, the second payment transfer request comprising a second payment amount, a second media element, and a second payment criterion; (payment based on events, bids, etc. as criteria [0107], [0125]-[0128], [0134], [0150], [0451]-[0454]. [0475]-[0477])
and wherein the revised electronic message displays a graphical indicator for the first payment criterion and the second payment criterion, ([0103]-[0107], [0125]-[0128], [0545])
… the recipient user completing the first payment criterion and the second payment criterion…([0107], [0125]-[0128], [0134], [0150], [0451]-[0454]. [0475]-[0477])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the message merging server of Haldar, to include the payment system of Heath in order to provide aggregated offers and promotions to a user device. (Heath: Abstract, [0005]-[0006])
Haldar and Heath do not explicitly teach:
generating, by the server, a unique transaction token associated with the first and second payment amounts; 

upon the recipient user completing the first payment criterion and the second payment criterion, transmitting the unique transaction token from the recipient mobile device to the payment processing server as a second unique transaction token; and 
upon authenticating the second unique transaction token by successfully matching the first unique transaction token and the second unique transaction token, instructing the payment processing server to transmit a payment of the first and second payment amounts to an account of the recipient user.
However, Nagasundaram et al. teach:
generating, by the server, a unique transaction token associated with the first and second payment amounts; ([0027], [0067], claim 1) 
transmitting, by the server, the unique transaction token to a payment processing server… ([0033]-[0037], [0110]-[0111], [0144]-[0145])
upon [a condition] transmitting the unique transaction token from the recipient mobile device to the payment processing server…([0059]-[0062])
upon authenticating the second unique transaction token by successfully matching the first unique transaction token and the second unique transaction token, instructing the payment processing server to transmit a payment of the first and second payment amounts to an account of the recipient user. ([0063], [0116], [0159], [0191]-[0197])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the message merging payment 
Haldar, Heath and Nagasundaram et al. do not explicitly teach:
…token…as a first unique transaction token,  and …token…as a second transaction token. However, the claim recitations indicate intended use of a token and therefore do not further limit the scope of the claim.
With respect to claims 16 and 22, Haldar, Heath, and Nagasundaram et al. teach the limitations of claims 15 and 21.
Moreover, Heath teaches:
wherein the first payment criterion comprises a first set of tasks, wherein a task of the first set of tasks comprises visiting a first location. ([0127]-[0128], [0142], [0293], [0374], [0394])
With respect to claims 10 and 27, Haldar, Heath, and Nagasundaram et al. teach the limitations of claims 15 and 22.
 	Moreover, Heath teaches:
wherein the first payment criterion comprises visiting the first location on a particular date at a particular time. ([0127]-[0128], [0142], [0293], [0309], [0374], [0394])
With respect to claim 11 and 28, Haldar, Heath, and Nagasundaram et al. teach the limitations of claim 10 and 27.
 	Moreover, Heath teaches:
wherein the revised group electronic message comprises a first social media element and a second social media element, and wherein the first and the second 
With respect to claims 17 and 23, Haldar, Heath, and Nagasundaram et al. teach the limitations of claims 15 and 21.
Moreover, Heath teaches:
wherein the second payment criterion comprises a second set of tasks, wherein a task of the second set of tasks comprises obtaining a first score on a first game. ([0451]-[0455) 

Claims 18-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haldar, in view of Heath, further in view of Edgar (US Patent Publication No. 2017/0131864).
With respect to claim 18 and 24, Haldar, Heath, and Nagasundaram et al. teach the limitations of claims 15 and 21.
Haldar, Heath, and Nagasundaram et al. do not explicitly teach:
receiving, by the server, the predetermined order from the first mobile device. 
However, Edgar teaches:
receiving, by the server, the predetermined order from the first mobile device. ([0055]-[0060], [0065]-[0070])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the message merging system of Haldar, Heath, and Nagasundaram et al. with the message ranking as taught by Edgar, 
With respect to claim 19 and 25, Haldar, Heath, and Nagasundaram et al. teach the limitations of claim 15.
Haldar, Heath, and Nagasundaram et al. do not explicitly teach:

receiving, by the server, the predetermined order from the first mobile device. 
However, Edgar teaches:
receiving, by the server, the predetermined order from the first mobile device. ([0055]-[0060], [0065]-[0070])
With respect to claims 20 and 26, Haldar, Heath, and Nagasundaram et al. teach the limitations of claims 15 and 21.
Haldar, Heath, and Nagasundaram et al. do not explicitly teach:
transmitting, by the server, a return message received from the recipient mobile device, upon successful transmission of the revised group electronic message to the recipient mobile device, wherein the return message comprises a personal message of the recipient user.
	However, Edgar teaches:
transmitting, by the server, a return message received from the recipient mobile device, upon successful transmission of the revised group electronic message to the recipient mobile device, wherein the return message comprises a personal message of the recipient user. ([0081]-[0088])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685